LOAN AGREEMENT
 
THIS LOAN AGREEMENT made as of ___________________________________ (the
"Effective Date").
 
BETWEEN:
 
INTELIMAX MEDIA INC., with an address at #2320, 555 West Hastings Street,
Vancouver, BC, V6B 4N4
 
(hereinafter referred to as the "Company")
 
AND:
 
___________________________________, with an address at
 
(hereinafter referred to as the "Lender")
 
WHEREAS:
 
A. The Company has borrowed from the Lender, and the Lender lent to the Company,
certain funds (defined herein as the "Loan") upon the terms and conditions set
forth herein; and
 
B. The Lender understands and acknowledges to the Company that this Agreement is
being made pursuant to an exemption (the "Exemption") from registration provided
by Section 4(2) of the United States Securities Act of 1933, as amended (the
"Securities Act").


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained, the receipt of which is hereby
acknowledged by each of the parties hereto, the parties hereto covenant and
agree each with the other (the "Agreement") as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
1.  
Representations and Warranties of the Lender

 
(a) The Lender represents and warrants to, and covenants and agrees with the
Company that:
 
(i)  
the Lender made the Loan to the Company in reliance upon the Exemption from
registration provided by Section 4(2) of the Securities Act;

 
(ii)  
all information, representations and warranties contained in this Agreement, or
that have been otherwise given to the Company, are correct and complete as of
the date hereof, and may be relied upon by the Company;

 
(iii)  
the Lender is aware of the significant economic and other risks involved in
making the Loan to the Company;

 
(iv)  
no federal or state agency has passed upon, or make any finding or determination
as to the fairness of this investment, and that there have been no federal or
state agency recommendations or endorsements of the investment made hereunder;

 
(v)  
the Lender acknowledges that the Lender may not be able to liquidate this
investment in the event of any financial emergency and will be required to bear
the economic risk of this investment for a lengthy or even indefinite period of
time;

 
(vi)  
the Lender, alone or with its advisor, has enough knowledge and experience in
financial and business matters to make it capable of evaluating the merits and
risks of investing in the Company;

 
(vii)  
the Lender has good and sufficient right and authority to enter into this
Agreement and to carry out the transactions contemplated by this Agreement on
the terms and conditions contained herein.

 
(b) The representations, warranties, covenants and agreements of and by the
Lender contained in, or delivered pursuant to, this Agreement shall be true at
and as of the Effective Date and shall remain in full force and effect
throughout the term of this Agreement.
 
2.  
The Loan

 
(a) Subject to the terms of this Agreement, the Lender hereby agrees to loan to
the Company, and the Company hereby agrees to borrow from the Lender, the
principal sum of up to US$_______________ (the "Loan").
 
(b) Within 21 days following the execution of this Agreement, the Lender shall
deliver to the Company the Loan amount by certified cheque or money order made
payable to the Company, or by wire transfer to the Company's bank account (the
"Advancement Date").
 
(c) The Loan shall bear interest at a rate of 15% per annum (the "Interest"),
calculated in arrears on the principal amount of the Loan outstanding.
 
(d) The outstanding principal amount of the Loan, and any accrued and unpaid
interest calculated in accordance with section 2(c), shall be due on demand (the
“Due Date”).  If such day falls on a Sunday or statutory holiday, then by 5:00
p.m. local time in Vancouver, British Columbia, on the first business day
thereafter the Due Date.
 
(e) The Company shall be entitled to prepay any sum up to the full amount of the
Loan and accrued interest then outstanding at any time without penalty or bonus.
 
 
2

--------------------------------------------------------------------------------

 
 
3.  
Covenants and Agreements of the Lender

 
(a) The Lender covenants and agrees with the Company that the Lender shall not
make demand for payment of the Loan prior to the Due Date unless the Loan has
become due and payable in accordance with the provisions of this Agreement.
 
4.  
Default

 
(a) If one or more of the following events shall occur, namely:
 
(i)  
the Company fails to repay the Loan or the Interest thereon on any applicable
payment date or on the Due Date;

 
(ii)  
the Company makes an assignment for the benefit of its creditors or files a
petition in bankruptcy or is adjudicated insolvent or bankrupt or petitions or
applies to any tribunal for any receiver, receiver manager, trustee, liquidator
or sequestrator of or for the Company or any of the Company's assets or
undertaking, or the Company makes a proposal or compromise with its creditors or
if an application or a petition similar to any of the foregoing is made by a
third party creditor and such application or petition remains unstayed or
undismissed for a period of thirty (30) days;

 
(iii)  
an order of execution against any of the Company's assets remains unsatisfied
for a period of ten (10) days;

 
(iv)  
the Company fails to observe and comply with any material term, condition or
provision of this Agreement or any other agreement or document delivered
hereunder, and such failure continues unremedied for a period of thirty (30)
days;

 
(v)  
any representations, warranties, covenants or agreements contained in this
Agreement or any document delivered to the Lender hereunder are found to be
untrue or incorrect as at the date thereof; or

 
(vi)  
the holder (including the Lender) of any mortgage, charge or encumbrance on any
of the Company's assets and undertaking does anything to enforce or realize on
such mortgage, charge or encumbrance;



then the Loan and all accrued Interest to the date of such default shall, at the
option of the Lender, immediately become due and payable without presentment,
protest or notice of any kind, all of which are waived by the Company.
 
5.  
Independent Legal Advice

 
(a) The Lender acknowledges that:
 
(i)  
Macdonald Tuskey, Corporate and Securities Lawyers received instructions from
the Company and does not represent the Lender;

 
(ii)  
the Lender has been requested to obtain its own independent legal advice on this
Agreement prior to signing this Agreement;

 
(iii)  
the Lender has been given adequate time to obtain independent legal advice;

 
(iv)  
by signing this Agreement, the Lender confirms that it fully understands this
Agreement; and

 
(v)  
by signing this Agreement without first obtaining independent legal advice, the
Lender waives its right to obtain independent legal advice.

 
 
3

--------------------------------------------------------------------------------

 
 
6.  
General

 
(a) For the purposes of this Agreement, time is of the essence.
 
(b) The parties hereto shall execute and deliver all such further documents and
instruments and do all such acts and things as may either before or after the
execution of this Agreement be reasonably required to carry out the full intent
and meaning of this Agreement.
 
(c) This Agreement shall be construed in accordance with the laws of the State
of Nevada.
 
(d) This Agreement may be assigned by the Lender subject to any assignee making
requisite representations to meet applicable securities law exemptions; this
Agreement may not be assigned by the Company.
 
(e) This Agreement may be signed by the parties in as many counterparts as may
be deemed necessary, each of which so signed shall be deemed to be an original,
and all such counterparts together shall constitute one and the same instrument.
 
(f) All notices, requests, demands or other communications hereunder shall be in
writing and shall be "deemed delivered" to a party on the date it is hand
delivered to such party's address first above written, or to such other address
as may be given in writing by the parties hereto.


IN WITNESS WHEREOF the parties have hereunto set their hands effective as of the
date first above written.
 
INTELIMAX MEDIA INC.
 
 
Per:           
________________________________    
Glenn Little, President
 
4
________________________________

 


 


 




 

